Exhibit 10.1
EXECUTION VERSION
OMNIBUS AMENDMENT AGREEMENT
     THIS OMNIBUS AMENDMENT AGREEMENT (this “Amendment”) is made and entered
into as of February 28, 2011, and shall be effective as of February 28, 2011
upon the satisfaction of all of the conditions to effectiveness set forth in
Article IV hereof (the “Effective Date”) by and between SWISHER INTERNATIONAL,
INC., a Nevada corporation (“Swisher”), HB SERVICE, LLC, a Delaware limited
liability company (“HB Service”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (as
successor by merger to Wachovia Bank, National Association) (the “Bank”) and the
other Persons party hereto.
BACKGROUND STATEMENT
     A. Swisher and the Bank are parties to a Credit Agreement, dated as of
November 14, 2005, as amended by that certain First Amendment to Credit
Agreement dated as of April 26, 2006, by that certain Second Amendment and
Waiver to Credit Agreement dated as of September 8, 2006, by that certain Third
Amendment and Waiver to Credit Agreement dated as of March 21, 2008, by that
certain Fourth Amendment and Waiver to Credit Agreement dated as of June 25,
2008, by that certain Fifth Amendment and Waiver to Credit Agreement dated as of
June 30, 2009, by that certain Sixth Amendment to Credit Agreement, dated as of
November 18, 2009, by that certain Omnibus Amendment Agreement, Limited Consent
and Waiver, dated as of August 13, 2010, by that certain Omnibus Amendment
Agreement, Limited Consent and Waiver, dated as of October 28, 2010, by the
Omnibus Amendment Agreement, dated as of November 5, 2010, and by the Omnibus
Amendment Agreement, dated as of February 14, 2011 (the “Swisher Credit
Agreement”), pursuant to which the Bank has made available to Swisher a
revolving credit facility in the aggregate principal amount of $10,000,000. As
of the date hereof, the current outstanding principal amount of the loans
outstanding under the Swisher Credit Agreement is $ 9,946,932.41, and pursuant
to the terms of the Swisher Credit Agreement, the current Applicable Margin (as
defined in the Swisher Credit Agreement) is 2.85%. The obligations of Swisher
under the Swisher Credit Agreement have been guaranteed by (i) the Subsidiary
Guarantors (as defined in the Swisher Credit Agreement) pursuant to the Guaranty
(as defined in the Swisher Credit Agreement), (ii) HB Service and its
subsidiaries pursuant to the HB Service Guaranty (as defined in the Swisher
Credit Agreement) (iii) H. Wayne Huizenga (“Huizenga”) pursuant to the guaranty
agreement made by Huizenga in favor of the Bank, dated as of June 25, 2008 (as
amended from time to time, the “Huizenga Swisher Guaranty”), and (iv) Swisher
Hygiene Inc. (“Swisher Hygiene”), pursuant to the guaranty agreement made by
Swisher Hygiene, dated as of November 23, 2010, subject to the terms and
conditions therein. The obligations of Swisher under the Swisher Credit
Agreement have been secured by a lien on the assets of Swisher and the
Subsidiary Guarantors and HB Service and it subsidiaries pursuant to the terms
of the Security Agreement and the HB Service Security Agreement (each as defined
in the Swisher Credit Agreement), respectively.

 



--------------------------------------------------------------------------------



 



     B. HB Service and the Bank are parties to a Credit Agreement, dated as of
June 25, 2008, as amended by that certain First Amendment and Waiver to Credit
Agreement dated as of June 30, 2009, by that certain Second Amendment to Credit
Agreement dated as of November 18, 2009, by that certain Omnibus Amendment
Agreement, Limited Consent and Waiver, dated as of August 13, 2010, by that
certain Omnibus Amendment Agreement, Limited Consent and Waiver, dated as of
October 28, 2010, by the Omnibus Amendment Agreement, dated as of November 5,
2010, and by the Omnibus Amendment Agreement, dated as of February 14, 2011 (the
“HB Service Credit Agreement”), pursuant to which the Bank has made available to
HB Service a revolving credit facility in the aggregate principal amount of
$15,000,000. As of the date hereof, the current outstanding principal amount of
the loans outstanding under the HB Service Credit Agreement is $15,000,000, and
pursuant to the terms of the HB Service Credit Agreement, the current Applicable
Margin (as defined in the HB Service Credit Agreement) as of the date hereof is
1.50%. The obligations of HB Service under the HB Service Credit Agreement have
been guaranteed by (i) Huizenga pursuant to the guaranty agreement made by
Huizenga in favor of the Bank, dated as of June 25, 2008 (as amended from time
to time, the “Huizenga HB Service Guaranty”), and (ii) Swisher Hygiene, pursuant
to the guaranty agreement made by Swisher Hygiene, dated as of November 23,
2010.
     C. Concurrently with the execution hereof, (1) the Bank is releasing
Huizenga from the Huizenga Swisher Guaranty and the Huizenga HB Service
Guaranty, and (2) HB Service and Swisher are causing cash in the amount of
$15,000,000 to be deposited by Swisher into an account at the Bank, and a
security interest in such amount to be granted to Bank, to secure the
obligations of HB Service and Swisher to the Bank under the HB Service Credit
Agreement and the Swisher Credit Agreement, pursuant to the Security Agreement,
dated as of the date hereof (the “Account Security Agreement”); provided such
Account Security Agreement (and the liens created thereby) shall be immediately
and automatically terminated upon consummation of the Private Placement and the
Choice Acquisition (as defined herein) and delivery to the Bank of a
certificate, executed by the Chief Financial Office of Swisher Hygiene,
certifying that as of the consummation of the Private Placement and the Choice
Acquisition, and immediately after giving effect thereto, Swisher Hygiene and
its Subsidiaries has in excess of $37,500,000 in cash.
     D. Swisher and HB Service have requested certain amendments to the Swisher
Credit Agreement and the HB Service Credit Agreement, respectively, and the Bank
has agreed to make such amendments on the terms and subject to the conditions
set forth herein.
STATEMENT OF AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing premises, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
AMENDMENTS TO SWISHER CREDIT AGREEMENT
     1.1 Amendments to Section 1.1 (Defined Terms) of the Swisher Credit
Agreement.
          (a) The definition of “Consolidated EBITDA” is hereby deleted in its
entirety and replaced with the following:

2



--------------------------------------------------------------------------------



 



“Consolidated EBITDA” shall mean, of any Person for any period, the aggregate of
(i) Consolidated Net Income of such Person for such period plus (ii) the sum of
depreciation, amortization of intangible assets, interest expense, and income
tax expense for such period, plus (iii) nonrecurring costs and expenses incurred
in connection with the Coolbrands Merger not to exceed $5,100,000, plus
(iv) nonrecurring costs and expenses incurred in connection with the Private
Placement and the Choice Acquisition not to exceed $3,500,000, plus
(v) additional add-backs in connection with Permitted Acquisitions, provided the
Bank has given its prior written consent to such add back, plus
(vi) compensation paid by Swisher Hygiene in the form of stock of Swisher
Hygiene, all to the extent taken into account in the calculation of Consolidated
Net Income for such period.
          (b) The definition of “Revolving Credit Termination Date” is hereby
deleted in its entirety and replaced with the following:
“Revolving Credit Termination Date” shall mean the date of the earliest to occur
of the following: (i) January 15, 2012; (ii) the date on which the Bank makes
demand for payment of the Revolving Loans in accordance with Article VIII;
(iii) such date of termination as is mutually agreed upon by the Bank and the
Borrower; and (iv) the date after all Obligations have been paid in full and the
Bank is no longer obligated to make Revolving Loans hereunder.
          (c) The following defined term is hereby added in appropriate
alphabetical order:
“Choice Acquisition” shall have the meaning given to such term in the Omnibus
Amendment Agreement, dated as of February 28, 2011, between the Borrower, the
Bank and certain other parties thereto.
“Private Placement” shall have the meaning given to such term in the Omnibus
Amendment Agreement, dated as of February 28, 2011, between the Borrower, the
Bank and certain other parties thereto
“Swisher Hygiene” shall mean Swisher Hygiene Inc., a Delaware corporation and
ultimate parent company of the Borrower.

3



--------------------------------------------------------------------------------



 



     1.2 Amendments to Section 5.1 (Financial and Business Information) of the
Swisher Credit Agreement. Subsections (a), (b) and (c) of Section 5.1 of the
Swisher Credit Agreement are hereby deleted in their entirety and replaced with
the following:
(a) Within forty-five (45) days after the close of each of the first three
Fiscal Quarters of each Fiscal Year of Swisher Hygiene, beginning with the
Fiscal Quarter ending March 31, 2011, a consolidated balance sheet of Swisher
Hygiene and its Subsidiaries, on a consolidated basis, as of the close of such
Fiscal Quarter, and consolidated statements of income and cash flows for Swisher
Hygiene and its Subsidiaries, on a consolidated basis, for the Fiscal Quarter
then ended and for that portion of the Fiscal Year then ended, all in reasonable
detail setting forth in comparative form the corresponding figures for the
preceding Fiscal Year, all prepared in accordance with GAAP applied on a basis
consistent with that of the preceding period or containing disclosure of the
effect on the financial position or results of operation of any change in the
application of accounting principles and practices during the period, subject
only to audit and year-end adjustments, and certified by Swisher Hygiene’s
president or chief financial officer to be true and accurate; provided that the
financial statements required to be delivered pursuant to this Section 5.1(a)
may be delivered electronically and, if so delivered, shall be deemed to have
been delivered on the date on which the such information has been posted on
Swisher Hygiene’s website on the Internet at http://www.swisherhygiene.com, at
www.sec.gov/ edgar/searchedgar/webusers.htm or at another website identified in
a written notice to the Bank by Borrower;
(b) Within one hundred twenty (120) days after the close of each Fiscal Year of
Swisher Hygiene, beginning with the fiscal year ending December 31, 2010, an
audited consolidated balance sheet of Swisher Hygiene and its Subsidiaries, on a
consolidated basis, as of the close of such Fiscal Year, and audited
consolidated statements of income and cash flows for Swisher Hygiene and its
Subsidiaries, on a consolidated basis, for the Fiscal Year then ended, including
the notes to each, all in reasonable detail setting forth in comparative form
the corresponding figures for the preceding Fiscal Year, each audited by an
independent certified public accountant reasonably acceptable to the Bank, in
accordance with GAAP applied on a basis consistent with that of the preceding
year or containing disclosure of the effect on the financial position or results
of operation of any change in the application of accounting principles and
practices during the year, and each accompanied by a report thereon by such
certified public accountant containing an opinion that is not qualified with
respect to scope limitations imposed by Swisher Hygiene, or any of its
Subsidiaries or with respect to accounting principles followed by such entity
not in accordance with GAAP; provided that the financial statements required to
be delivered pursuant to this Section 5.1(b) may be delivered electronically
and, if so delivered, shall be deemed to have been delivered on the date on
which the such information has been posted on Swisher Hygiene’s website on the
Internet at http://www.swisherhygiene.com, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in a
written notice to the Bank by Borrower;

4



--------------------------------------------------------------------------------



 



(c) Concurrently with the delivery of the financial statements described in
subsection (b) above, a certificate addressed to the Bank from the Chief
Financial Officer of the Borrower certifying that he has no knowledge of the
occurrence or existence of any Default or Event of Default under this Agreement,
or specifying the nature and period of existence of any such Default or Event of
Default;
     1.3 Amendment to Article VI of the Swisher Credit Agreement (Financial
Covenants). Article VI of the Swisher Credit Agreement is hereby deleted in its
entirety and replaced with the following:
ARTICLE VI
FINANCIAL COVENANTS
          The Borrower covenants and agrees that, until payment in full of all
Obligations of the Borrower to the Bank, the Borrower will not:
6.1 Unencumbered Liquidity. Following the termination of the Security Agreement,
dated as of February 28, 2010, pursuant to its terms, permit Swisher Hygiene and
its Subsidiaries to maintain, at any time, unencumbered cash and Cash
Equivalents less than $10,000,000.
6.2 Consolidated EBITDA. Permit the Consolidated EBITDA of Swisher Hygiene and
its Subsidiaries on a consolidated basis (calculated on a pro forma basis as if
all Acquisitions consummated during the relevant measurement period had been
consummated on the first day of such period), (i) for the period of the four
consecutive Fiscal Quarters ending on June 30, 2011, to be less than $5,000,000,
(ii) for the period of the four consecutive Fiscal Quarters ending as of
September 30, 2011, to be less than $7,000,000.
     1.4 Other Amendments to the Swisher Credit Agreement. For purposes of the
representations, warranties, covenants and Events of Default in the Swisher
Credit Agreement, all references to the Borrower and its Subsidiaries shall be
deemed to include Swisher Hygiene and its Subsidiaries.

5



--------------------------------------------------------------------------------



 



ARTICLE II
AMENDMENTS TO HB SERVICE CREDIT AGREEMENT
     2.1 Amendments to Section 1.1 (Defined Terms) of the HB Service Credit
Agreement.
          (a) The definition of “Consolidated EBITDA” is hereby deleted in its
entirety and replaced with the following:
“Consolidated EBITDA” shall mean, of any Person for any period, the aggregate of
(i) Consolidated Net Income of such Person for such period plus (ii) the sum of
depreciation, amortization of intangible assets, interest expense, and income
tax expense for such period, plus (iii) nonrecurring costs and expenses incurred
in connection with the Coolbrands Merger not to exceed $5,100,000, plus
(iv) nonrecurring costs and expenses incurred in connection with the Private
Placement and the Choice Acquisition not to exceed $3,500,000, plus
(v) additional add-backs in connection with Permitted Acquisitions, provided the
Bank has given its prior written consent to such add back, plus
(vi) compensation paid by Swisher Hygiene in the form of stock of Swisher
Hygiene, all to the extent taken into account in the calculation of Consolidated
Net Income for such period.
          (b) The definition of “Revolving Credit Termination Date” is hereby
deleted in its entirety and replaced with the following:
“Revolving Credit Termination Date” shall mean the date of the earliest to occur
of the following: (i) January 15, 2012; (ii) the date on which the Bank makes
demand for payment of the Revolving Loans in accordance with Article VIII;
(iii) such date of termination as is mutually agreed upon by the Bank and the
Borrower; and (iv) the date after all Obligations have been paid in full and the
Bank is no longer obligated to make Revolving Loans hereunder.
          (c) The following defined term is hereby added in appropriate
alphabetical order:
“Choice Acquisition” shall have the meaning given to such term in the Omnibus
Amendment Agreement, dated as of February 28, 2011, between the Borrower, the
Bank and certain other parties thereto.
“Private Placement” shall have the meaning given to such term in the Omnibus
Amendment Agreement, dated as of February 28, 2011, between the Borrower, the
Bank and certain other parties thereto

6



--------------------------------------------------------------------------------



 



“Swisher Hygiene” shall mean Swisher Hygiene Inc., a Delaware corporation and
ultimate parent company of the Borrower.
          2.2 Amendments to Section 5.1 (Financial and Business Information) of
the HB Service Credit Agreement. Subsections (a), (b) and (c) of Section 5.1 of
the HB Service Credit Agreement are hereby deleted in their entirety and
replaced with the following:
(a) Within forty-five (45) days after the close of each of the first three
Fiscal Quarters of each Fiscal Year of Swisher Hygiene, beginning with the
Fiscal Quarter ending March 31, 2011, a consolidated balance sheet of Swisher
Hygiene and its Subsidiaries, on a consolidated basis, as of the close of such
Fiscal Quarter, and consolidated statements of income and cash flows for Swisher
Hygiene and its Subsidiaries, on a consolidated basis, for the Fiscal Quarter
then ended and for that portion of the Fiscal Year then ended, all in reasonable
detail setting forth in comparative form the corresponding figures for the
preceding Fiscal Year, all prepared in accordance with GAAP applied on a basis
consistent with that of the preceding period or containing disclosure of the
effect on the financial position or results of operation of any change in the
application of accounting principles and practices during the period, subject
only to audit and year-end adjustments, and certified by Swisher Hygiene’s
president or chief financial officer to be true and accurate; provided that the
financial statements required to be delivered pursuant to this Section 5.1(a)
may be delivered electronically and, if so delivered, shall be deemed to have
been delivered on the date on which the such information has been posted on
Swisher Hygiene’s website on the Internet at http://www.swisherhygiene.com, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in a
written notice to the Bank by Borrower;
(b) Within one hundred twenty (120) days after the close of each Fiscal Year of
Swisher Hygiene, beginning with the fiscal year ending December 31, 2010, an
audited consolidated balance sheet of Swisher Hygiene and its Subsidiaries, on a
consolidated basis, as of the close of such Fiscal Year, and audited
consolidated statements of income and cash flows for Swisher Hygiene and its
Subsidiaries, on a consolidated basis, for the Fiscal Year then ended, including
the notes to each, all in reasonable detail setting forth in comparative form
the corresponding figures for the preceding Fiscal Year, each prepared by an
independent certified public accountant reasonably acceptable to the Bank, in
accordance with GAAP applied on a basis consistent with that of the preceding
year or containing disclosure of the effect on the financial position or results
of operation of any change in the application of accounting principles and
practices during the year,

7



--------------------------------------------------------------------------------



 



and each accompanied by a report thereon by such certified public accountant
containing an opinion that is not qualified with respect to scope limitations
imposed by Swisher Hygiene, or any of its Subsidiaries or with respect to
accounting principles followed by such entity not in accordance with GAAP;
provided that the financial statements required to be delivered pursuant to this
Section 5.1(b) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date on which the such information has been
posted on Swisher Hygiene’s website on the Internet at
http://www.swisherhygiene.com, at www.sec.
gov/edgar/searchedgar/webusers.htm or at another website identified in a written
notice to the Bank by Borrower;
(c) Concurrently with the delivery of the financial statements described in
subsection (b) above, a certificate addressed to the Bank from the Chief
Financial Officer of the Borrower certifying that he has no knowledge of the
occurrence or existence of any Default or Event of Default under this Agreement,
or specifying the nature and period of existence of any such Default or Event of
Default;
     2.3 Amendment to Article VI of the HB Service Credit Agreement (Financial
Covenants). Article VI of the HB Service Credit Agreement is hereby deleted in
its entirety and replaced with the following:
ARTICLE VI
FINANCIAL COVENANTS
     The Borrower covenants and agrees that, until payment in full of all
Obligations of the Borrower to the Bank, the Borrower will not:
6.1 Unencumbered Liquidity. Following the termination of the Security Agreement,
dated as of February 28, 2010, pursuant to its terms, permit Swisher Hygiene and
its Subsidiaries to maintain, at any time, unencumbered cash and Cash
Equivalents less than $10,000,000.
6.2 Consolidated EBITDA. Permit the Consolidated EBITDA of Swisher Hygiene and
its Subsidiaries on a consolidated basis (calculated on a pro forma basis as if
all Acquisitions consummated during the relevant measurement period had been
consummated on the first day of such period), (i) for the period of the four
consecutive Fiscal Quarters ending on June 30, 2011, to be less than $5,000,000,
(ii) for the period of the four consecutive Fiscal Quarters ending as of
September 30, 2011, to be less than $7,000,000.

8



--------------------------------------------------------------------------------



 



     2.4 Other Amendments to the HB Service Credit Agreement. For purposes of
the representations, warranties, covenants and Events of Default in the HB
Service Credit Agreement, all references to the Borrower and its Subsidiaries
shall be deemed to include Swisher Hygiene and its Subsidiaries.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each of Swisher and HB Service hereby represents and warrants that:
     3.1 Representations in Credit Agreement. The representations and warranties
of Swisher set forth in the Swisher Credit Agreement and of HB Service set forth
in the HB Service Credit Agreement are true and correct in all material respects
as of the date hereof, except to the extent such representations and warranties
relate solely to or are specifically expressed as of a particular date or
period.
     3.2 Compliance with Credit Agreement. After giving effect to this
Amendment, each of HB Service and Swisher is in compliance with all covenants,
terms and provisions set forth in the HB Service Credit Agreement and the
Swisher Credit Agreement, respectively, to be observed or performed by it.
     3.3 Due Authorization. This Amendment has been duly authorized, validly
executed and delivered by one or more authorized officers of Swisher, HB Service
and each of their respective subsidiaries and each of this Amendment, the HB
Service Credit Agreement and the Swisher Credit Agreement, constitutes the
legal, valid and binding obligation of HB Service and Swisher, to the extent
each is a party thereto, enforceable against it in accordance with its terms and
each of the other Credit Documents (as defined in each of the HB Service Credit
Agreement and the Swisher Credit Agreement) constitutes the legal, valid and
binding obligation of Swisher, HB Service, and each of their respective
Subsidiaries, to the extent party thereto, enforceable against each such party
in accordance with its terms.
     3.4 No Event of Default. No Default or Event of Default under the HB
Service Credit Agreement or the Swisher Credit Agreement has occurred or is
continuing.
     3.5 Continuing Security Interests. All obligations of Swisher, the
Subsidiary Guarantors, HB Service and its Subsidiaries and Swisher Hygiene under
the Swisher Credit Agreement and the other Credit Documents (as defined in the
Swisher Credit Agreement) continue to be or will be secured by the Bank’s
security interests in all of the collateral granted under the Swisher Credit
Agreement and the Security Documents (as defined in the Swisher Credit
Agreement), and nothing herein will affect the validity, enforceability,
perfection or priority of such security interests.

9



--------------------------------------------------------------------------------



 



     3.6 No Defenses. Neither Swisher nor HB Service has any right of setoff,
counterclaim, or defense to payment of its respective liabilities or obligations
under the Swisher Credit Agreement or HB Service Credit Agreement, respectively.
The Bank hereby expressly reserves all rights and remedies it may have against
Swisher, HB Service and all other Persons (as defined in both the Swisher Credit
Agreement and the HB Service Credit Agreement) who may be or may hereafter
become secondarily liable for the repayment of the obligations thereunder.
ARTICLE IV
COVENANTS
     4.1 Consummation of Certain Transactions. Within 45 days of the date
hereof, Swisher Hygiene, the ultimate parent company of Swisher and HB Service,
shall have consummated the following transactions:
          (a) the private placement of the equity of Swisher Hygiene, with
aggregate proceeds to Swisher Hygiene in an amount not less than $55,000,000
(the “Private Placement”); and
          (b) the acquisition (the “Choice Acquisition”), directly or indirectly
through a merger), of Choice Environmental Services, Inc. and its subsidiaries
(“Choice”), pursuant to the terms of the Merger Agreement, dated as of
February 13, 2011, between Swisher Hygiene and Choice (the “Choice Merger
Agreement”).
     4.2 Choice Merger Agreement. The Choice Merger Agreement shall not be
amended without the consent of the Bank, except for amendments that are not
materially adverse to the interests of the Bank.
     4.3 Addition of Choice and its Subsidiaries as Subsidiary Guarantors.
Within 45 days of the consummation of the Choice Acquisition, Swisher shall
cause the following to be duly executed and delivered to the Bank:
          (a) (i) a guaranty agreement, pursuant to which Choice and each of its
Subsidiaries guarantees the obligations of Swisher under the Swisher Credit
Agreement, (ii) a guaranty agreement, pursuant to which Choice and each of its
Subsidiaries guarantees the obligations of HB Service under the HB Service
Credit Agreement, (iii) a pledge and security agreement, pursuant to which
Choice and each of its Subsidiaries has granted a security interest in favor of
the Bank in all of its assets to secure its obligations under the guaranty
described in clause (i) above, (iv) a pledge and security agreement, pursuant to
which Choice and each of its Subsidiaries has granted a security interest in
favor of the Bank in all of its assets to secure its obligations under the
guaranty described in clause (ii) above, and (v) such other documents,
certificates and instruments reasonably requested by the Bank in connection
therewith, in each case in form and substance reasonably acceptable to the Bank;
and
          (b) resolutions of the board of directors (or other similar governing
body) of Choice and each of its Subsidiaries, in form and substance reasonably
acceptable to the Bank, authorizing the execution and delivery of the documents
listed in clause (a) above.

10



--------------------------------------------------------------------------------



 



     4.4 No Indebtedness or Liens. Notwithstanding anything herein or in the
Swisher Credit Agreement or HB Service Agreement to the contrary, until the
satisfaction of the covenant set forth in Section 4.3, following the
consummation of the Choice Acquisition, neither Choice no any of its
Subsidiaries shall (a) directly or indirectly, issue, assume, create, incur or
suffer to exist any Indebtedness in excess of $2,500,000, representing certain
acquisition debt and equipment loans existing as of the date hereof, or
(b) create, assume or suffer to exist, any Lien in or on any of its property,
real or personal, whether now owned or hereafter acquired, other than Liens
existing as of the date hereof securing the Indebtedness permitted under clause
(a) hereof; provided that any Liens of record in favor of Comerica Bank that
secured the Indebtedness of Choice to Comerica being terminated in connection
with the Choice Acquisition may remain of record for a period of 45 days (or
3 days with respect to Liens that may be terminated by filing of a UCC-3
termination statements in the jurisdiction of incorporation or organization of
the applicable Person) following the consummation of the Choice Acquisition so
long as such Liens do not secure any Indebtedness and Choice has been granted
the authority by Comerica to terminate such Liens following the termination of
such Indebtedness.
     4.5 Guaranties and Security for HB Service Credit Agreement. Within
120 days of the date hereof, HB Service shall cause the following to be duly
executed and delivered to the Bank:
          (a) (i) a guaranty agreement, pursuant to which Swisher Hygiene and
each of its Subsidiaries guarantees the obligations of HB Service under the HB
Service Credit Agreement (to the extent not already a guarantor thereof), (ii) a
pledge and security agreement, pursuant to which Swisher Hygiene and each of its
Subsidiaries has granted a security interest in favor of the Bank in all of its
assets to secure its obligations under the guaranty described in clause
(i) above, and (iii) such other documents, certificates and instruments
reasonably requested by the Bank in connection therewith, in each case in form
and substance reasonably acceptable to the Bank; and
          (b) resolutions of the board of directors (or other similar governing
body) of Swisher Hygiene and each of its Subsidiaries, as applicable, in form
and substance reasonably acceptable to the Bank, authorizing the execution and
delivery of the documents listed in clause (a) above.
     4.6 Failure to Comply. The failure of HB Service or Swisher or any other
Amendment Party or affiliate thereof (including Swisher Hygiene) to comply with
the covenants set forth in this Article IV shall constitute an Event of Default
under, and as defined in, each of the HB Service Credit Agreement and the
Swisher Credit Agreement.
ARTICLE V
CONDITIONS TO EFFECTIVENESS
          This Amendment shall become effective as of the Effective Date upon
the satisfaction of each of the following conditions precedent:
          (a) The Bank shall have received a duly executed counterpart of this
Amendment from each of Swisher, the Subsidiary Guarantors (as defined in the
Swisher Credit Agreement), HB Service and each of its subsidiaries and Swisher
Hygiene (collectively, the “Amendment Parties”);
          

11



--------------------------------------------------------------------------------



 




          (b) The Bank shall have received duly executed counterparts of the
Termination and Release of Guaranty Agreements, related to each of the Huizenga
Swisher Guaranty and the Huizenga HB Service Guaranty, from each party thereto;
          (c) Swisher shall have deposited $15,000,000 in a blocked deposit
account at the Bank and the Bank shall have received a duly executed counterpart
of the Account Security Agreement from Swisher;
          (d) Swisher and HB Service shall have paid all reasonable
out-of-pocket costs and expenses of the Bank to be paid by them at the closing
in connection with the preparation, negotiation, execution and delivery of this
Amendment (including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Bank with respect thereto); and
          (e) The Bank shall have received such other documents, certificates,
opinions, instruments and other evidence as the Bank may reasonably request, all
in a form and substance satisfactory to the Bank and its counsel.
ARTICLE VI
ACKNOWLEDGEMENTS; REPRESENTATIONS; CONSENT
     6.1 Amendment Parties. Each of the Amendment Parties hereby approves and
consents to the transactions contemplated by this Amendment and the Proposed
Transaction, confirms and agrees that, after giving effect to this Amendment,
each of the Swisher Credit Agreement, the HB Service Credit Agreement and the
other Credit Documents (as defined in each of the Swisher Credit Agreement and
the HB Service Credit Agreement) to which it is a party, remains in full force
and effect and enforceable against it in accordance with its terms and shall not
be discharged, diminished, limited or otherwise affected in any respect, and
represents and warrants to the Bank that it has no knowledge of any claims,
counterclaims, offsets, or defenses to or with respect to its obligations under
the Credit Documents (as defined in each of the Swisher Credit Agreement and the
HB Service Credit Agreement), or if it has any such claims, counterclaims,
offsets, or defenses to such Credit Documents or any transaction related to such
Credit Documents, the same are hereby waived, relinquished, and released in
consideration of the execution of this Amendment. Furthermore, each of Amendment
Parties acknowledges and agrees that its obligations under the Credit Documents
(as defined in each of the Swisher Credit Agreement and the HB Service Credit
Agreement) shall not be discharged, limited or otherwise affected by reason of
the Bank’s actions with respect to any other Amendment Party, or with respect
to, or in adding or releasing, any other guarantor of the obligations of Swisher
under the Swisher Credit Agreement or HB Service under the HB Service Credit
Agreement, in each case without the necessity of giving notice to or obtaining
the consent of such Amendment Party. The acknowledgements and confirmations by
each of the Amendment Parties herein is made and delivered to induce the Bank to
enter into this Amendment and continue to extend credit to Swisher, HB Service
and the other Amendment Parties, and each of the Amendment Parties acknowledges
that the Bank would not enter into this Amendment and continue to extend such
credit in the absence of the acknowledgement and confirmation contained herein.

12



--------------------------------------------------------------------------------



 



     6.2 Guarantors. Each of the Subsidiary Guarantors, HB Service and each of
its Subsidiaries and Swisher Hygiene (collectively, the “Guarantor Parties”)
further represents that it has knowledge of Swisher’s, HB Service’s and the
other Amendment Parties’ financial condition and affairs and that it has
adequate means to obtain from Swisher, HB Service and the other Amendment
Parties on an ongoing basis information relating thereto and to Swisher’s, HB
Service’s and the other Amendment Parties’ ability to pay and perform their
respective obligations under the Credit Documents (as defined in each of the
Swisher Credit Agreement and the HB Service Credit Agreement), and agrees to
assume the responsibility for keeping, and to keep, so informed for so long as
the guaranty of each such Guarantor Party remains in effect. Each Guarantor
Party agrees that the Bank shall have no obligation to investigate the financial
condition or affairs of Swisher, HB Service or any of the Amendment Parties for
the benefit of any Guarantor Party nor to advise any Guarantor Party of any fact
respecting, or any change in, the financial condition or affairs of Swisher, HB
Service or any of the Amendment Parties that might become known to the Bank at
any time, whether or not the Bank knows or believes or has reason to know or
believe that any such fact or change is unknown to any Guarantor Party, or might
(or does) materially increase the risk of any Guarantor Party as guarantor, or
might (or would) affect the willingness of any Guarantor Party to continue as a
guarantor of the obligations of Swisher or HB Service, as the case may be, under
the Credit Documents (as defined in each of the Swisher Credit Agreement and the
HB Service Credit Agreement). These representations and agreements by each of
the Guarantor Parties are made and delivered to induce the Bank to enter into
this Amendment and continue to extend credit to Swisher, HB Service and the
other Amendment Parties under the Credit Documents (as defined in each of the
Swisher Credit Agreement and the HB Service Credit Agreement), and each of the
Guarantor Parties acknowledges that the Bank would not enter into this Amendment
and continue to extend such credit in the absence of the representations and
agreements contained herein.
     6.3 Consent to Huizenga Release. Each Guarantor Party acknowledges that
concurrently with the execution hereof, the Bank is terminating and releasing
the Huizenga Swisher Guaranty and the Huizenga HB Service Guaranty, subject to
the terms and conditions included in the applicable Termination and Release of
Guaranty Agreement (such releases collectively, the “Huizenga Release”). Each
Guarantor Party further consents to the Huizenga Release and waives any
objections, defenses, offsets, or claims against the Bank due to or relating to
the Huizenga Release. This acknowledgment and consent are irrevocable and may be
relied upon by the Bank.
ARTICLE VII
GENERAL
     7.1 Full Force and Effect. This Amendment is limited as specified and,
except as specifically set forth herein, shall not constitute a modification,
acceptance or waiver of any other provision of any of the Credit Documents (as
defined in each of the Swisher Credit Agreement and the HB Service Credit
Agreement). Each of the Swisher Credit Agreement and

13



--------------------------------------------------------------------------------



 



the HB Service Credit Agreement, as amended by the amendments set forth herein,
shall continue to be in full force and effect in accordance with the provisions
thereof after giving effect to such amendments. Any reference to the Swisher
Credit Agreement in any of the Security Documents or other Credit Documents
(each as defined in the Swisher Credit Agreement) shall mean the Swisher Credit
Agreement as amended by the Amendment and as may be further amended, modified,
restated, or supplemented from time to time. Any reference to the HB Service
Credit Agreement in any of the Credit Documents (as defined in the HB Service
Credit Agreement) shall mean the HB Service Credit Agreement as amended by the
Amendment and as may be further amended, modified, restated, or supplemented
from time to time. This Amendment shall be a Credit Document under (and as
defined in) each of the Swisher Credit Agreement and the HB Service Credit
Agreement.
     7.2 Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of North
Carolina.
     7.3 Counterparts; Execution. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument. The exchange of copies of
this Amendment and of signature pages by facsimile transmission shall constitute
effective execution and delivery of this Amendment and such copies may be used
in lieu of the original Amendment for all purposes. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart of this
Amendment.
     7.4 Expenses. Each of Swisher and HB Service, jointly and severally, agrees
to pay on demand all reasonable out-of-pocket expenses incurred by the Bank in
connection with the preparation, execution and delivery of this Amendment,
including, without limitation, all reasonable attorneys’ fees.
     7.5 Further Assurances. Each of the Amendment Parties shall execute and
deliver to the Bank such documents, certificates, and opinions as the Bank may
reasonably request to effect the amendments contemplated by this Amendment and,
with respect to the Swisher Credit Agreement, to continue the existence,
perfection and first priority of the Bank’s security interests in the collateral
securing the obligations under the Credit Documents (as defined in the Swisher
Credit Agreement).
     7.6 Headings. The headings of this Amendment are for the purposes of
reference only and shall not affect the construction of this Amendment.
[The remainder of this page is left blank intentionally.]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Omnibus Amendment
Agreement, Limited Consent and Waiver to be executed and delivered by their duly
authorized officers all as of the date first above written.

            SWISHER INTERNATIONAL, INC.
      By:   /s/ Hugh H. Cooper        Name:   Hugh H. Cooper        Title:  
Chief Financial Officer     

            HB SERVICE, LLC
      By:   /s/ Hugh H. Cooper        Name:   Hugh H. Cooper        Title:  
Chief Financial Officer     

[Signature Pages Continued on the Following Page]
Signature Page to Omnibus Amendment Agreement (Extension)

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:   /s/ Cavan J. Harris        Cavan J. Harris        Senior Vice
President     

[Signature Pages Continued on the Following Page]
Signature Page to Omnibus Amendment Agreement (Extension)

 



--------------------------------------------------------------------------------



 



            GUARANTOR PARTIES:

SWISHER HYGIENE, INC.
      By:   /s/ Hugh H. Cooper        Name:   Hugh H. Cooper        Title:  
Chief Financial Officer     

            SWISHER HYGIENE FRANCHISE CORP.
SWISHER PEST CONTROL CORP.
SWISHER MAIDS, INC.
      By:   /s/ Hugh H. Cooper        Name:   Hugh H. Cooper        Title:  
Chief Financial Officer     

            SHFC BUFFALO, LLC
SHFC MINNEAPOLIS, LLC
SHFC OKLAHOMA, LLC
SHFC OPERATIONS, LLC
SHFC ARIZONA, LLC
SHFC TEXAS, LLC
      By:   /s/ Hugh H. Cooper        Name:   Hugh H. Cooper        Title:  
Chief Financial Officer     

[Signature Pages Continued on the Following Page]
Signature Page to Omnibus Amendment Agreement (Extension)

 



--------------------------------------------------------------------------------



 



            SERVICE BALTIMORE, LLC
SERVICE BEVERLY HILLS, LLC
SERVICE BIRMINGHAM, LLC
SERVICE CALIFORNIA, LLC
SERVICE CAROLINA, LLC
SERVICE CENTRAL FL, LLC
SERVICE CHARLOTTE LLC
SERVICE CHATTANOOGA, LLC
SERVICE CINCINNATI, LLC
SERVICE COLUMBIA, LLC
SERVICE COLUMBUS, LLC
SERVICE DC, LLC
SERVICE DENVER, LLC
SERVICE FCS, LLC
SERVICE FLORIDA, LLC
SERVICE FRESNO, LLC
SERVICE GAINESVILLE, LLC
SERVICE GOLD COAST, LLC
SERVICE GREENSBORO, LLC
SERVICE GREENVILLE, LLC
SERVICE GULF COAST, LLC
SERVICE HOUSTON, LLC
SERVICE INDIANAPOLIS, LLC
SERVICE LAS VEGAS, LLC
SERVICE LOUISVILLE, LLC
SERVICE MEMPHIS, LLC
SERVICE MIDATLANTIC, LLC
SERVICE MIDWEST, LLC
SERVICE NASHVILLE, LLC
SERVICE NEW ORLEANS, LLC
SERVICE NEW YORK, LLC
      By:   /s/ Hugh H. Cooper        Name:   Hugh H. Cooper        Title:  
Chief Financial Officer     

Signature Page to Omnibus Amendment Agreement (Extension)

 



--------------------------------------------------------------------------------



 



            SERVICE NORTH, LLC
SERVICE NORTH-CENTRAL, LLC
SERVICE OKLAHOMA CITY, LLC
SERVICE PHILADELPHIA, LLC
SERVICE PHOENIX, LLC
SERVICE RALEIGH, LLC
SERVICE SALT LAKE CITY, LLC
SERVICE SEATTLE, LLC
SERVICE SOUTH, LLC
SERVICE ST. LOUIS, LLC
SERVICE TALLAHASSEE, LLC
SERVICE TAMPA, LLC
SERVICE TRI-CITIES, LLC
SERVICE VIRGINIA, LLC
SERVICE WEST COAST, LLC
      By:   /s/ Hugh H. Cooper        Name:   Hugh H. Cooper        Title:  
Chief Financial Officer     

Signature Page to Omnibus Amendment Agreement (Extension)

 